Exhibit 99.1 SAIC Announces Financial Results for the First Quarter of Fiscal Year 2017 Revenues: $1,215 million Earnings before interest, taxes, depreciation and amortization (EBITDA) margin: 6.7%; Adjusted EBITDA margin: 7.1% Operating income: $66 million; Adjusted operating income: $73 million Diluted earnings per share: $0.71; Adjusted diluted earnings per share: $0.80 Cash flows provided by operating activities: $35 million Repurchased 622K shares for $30 million Book-to-bill ratio of approximately 1.0 MCLEAN, VA, June 13, 2016—Science Applications International Corporation (NYSE: SAIC), a leading technology integrator providing full life cycle services and solutions in the technical, engineering, intelligence, and enterprise information technology markets, today announced financial results for the first quarter ended May 6, 2016. “SAIC delivered solid results for the first quarter of fiscal year 2017 and continued to deploy capital from strong cash flow to enhance shareholder value,” said Tony Moraco, Chief Executive Officer of SAIC. “The combination of modest market improvements, notable business development results, and an increase in the pace of share repurchases provides a sound foundation to start the fiscal year.” First Quarter Fiscal Year 2017: Summary Operating Results Three Months Ended May 6, Percent change May 1, (in millions, except per share amounts) Revenues $ 20 % $ Operating income 66 16 % 57 Operating income as a percentage of revenues % -20 bps % Adjusted operating income(1) 73 22 % 60 Adjusted operating income as a percentage of revenues % 10 bps % EBITDA(1) 81 31 % 62 EBITDA as a percentage of revenues % 60 bps % Adjusted EBITDA(1) 86 32 % 65 Adjusted EBITDA as a percentage of revenues % 70 bps % Net income 33 0 % 33 Diluted earnings per share $ 3 % $ Adjusted diluted earnings per share(1) $ 10 % $ Cash flows provided by operating activities $ 35 21 % $ 29 Free cash flow(1) $ 31 11 % $ 28 Adjusted operating income, EBITDA, adjusted EBITDA, adjusted diluted earnings per share and free cash flow are non-GAAP financial measures. See Schedule 5 for reconciliation to the most directly comparable GAAP financial measures. -1- Revenues for the first quarter were $1,215 million compared to $1,009 million during the prior year quarter, which represents an increase of $206 million. Our fiscal year 2017 is a 53-week year and contains an extra week compared to the prior fiscal year. The extra week occurred during the first quarter of fiscal 2017.Of the $206 million increase in revenue in the current quarter, an estimated $88 million of the increase was due to the additional week in the first quarter. The remaining revenue growth was primarily due to the acquisition of Scitor, which occurred during the second quarter of the prior fiscal year and revenue from newly awarded programs ($42 million). These increases were partially offset by lower current quarter supply chain material volume ($41 million) as a result of a recompete contract loss last year.
